 In the Matter of GATKE CORPORATIONandFEDERAL LABOR UNION#22421 OF THE AMERICAN FEDERATION OF LABORCase No. R-2334.-Decided March 2., 1941Jurisdiction:asbestos friction products, brake lining, timing gear, and non-metallic bearing manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal to accord union recognition in the absence of certification by the Board;election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees excluding supervisory and clerical employees.Mr. J. Edward Headley,ofWarsaw, Ind., andFyffe cClarke, byMr. John Harrington,of Chicago, Ill., for the Company.Mr. Stanton A. SweeneyandMr. Hugh Gormley,of Indianapolis,Ind., for the Union.,Mr. Robert D. Allen,of counsel to,the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 18, 1940, Federal Labor Union #22421 of the Ameri-can Federation of Labor, herein called the Union, filed with theRegional Director for the Eleventh Region (Indianapolis, Indiana) apetition alleging that a question affecting commerce -had' arisen con-cerning the representation of employees of Gatke Corporation, War-saw, Indiana, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 3, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board_Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 6, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on February .18,30 N. L. R. B., No 75.514' GATKE CORPORATION515,1941, atWarsaw, Indiana, before Arthur R. Donovan, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the'course ofthe hearing-the TrialExaminer made several rulings on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGatke Corporation is engaged at its plant at Warsaw, Indiana,,in the manufacture of asbestos friction products, brake lining, tim-ing,gears, and non-metallic bearings. ..In the manu<facturing.processthe Company uses raw materials consisting of compounds, cruderubber, crude asbestos, cotton cloth, asbestos cloth, and asbestos yarn.More than 50 per cent of these raw materials are obtained by theCompany outside the State of Indiana.More than 50 per cent ofthe Company's finished products are sold by it and shipped to pur-chasers outside the State of Indiana.II.THE ORGANIZATION INVOLVEDFederal Labor Union #22421 of the American Federation of Laborisa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 5, 1940, a meeting was held between officialsof the Company and the Union at which the Company refused theUnion's request for recognition as the collective bargaining repre-sentative of its employees in the absence of certification by the Board.It appears from a statement made by the Trial Examiner at thehearing that the Union represents a substantial number of employeesin the unit herein after found to be appropriate.''The Trial Examiner stated that 60 signed membership application cards, the signa-tures on which appeared to be genuine,original signatures,had been submitted to him bythe Unionand that the Company had submitted$its pay roll of January31, 1941 ; that 48of the cards appeared to be signed by persons whose names appeared on the pay roll ; andthat of those 48, 42 were dated in August and September 1940 and 6 were undated. Thepay roll contained the names of 123 employees440135-42-Vol 30-34 .516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning representation of,employees of the Company.'IV.. THE,EFFECT OF TIIE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has-arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantial rela-tion to trade,traffic, and commerce among the several States and tends-to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITIn its petition the Union stated that the unit appropriate- for the-purposes of collective bargaining consists of all production a.ndmaintenance employees, excluding supervisory and clerical employees.At the hearing it appeared that by the term "clerical emlloyees" theUnion meant office clerical employees and that the Union does not,desire to exclude from the unit any employees connected directly withproduction and maintenance whose work might be of a clerical nature.The Company makes no contention with respect to the unit.We find' that the production and maintenance employees of the`Company, excluding supervisory and office clerical employees, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to-collective bargainingand otherwise effectuate the policies of the Act.VI. 7 HE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Company requests that if the Board directs an election, eligi-bility of employees to vote therein should be determined by the Com-pany's pay roll nearest to the date of such election.The Union asksthat the pay roll for the period ending December 31, 1940, be usedto determine those eligible to vote.The record shows that betweenDecember 5, 1940, and February 18, 1941, the number of the Com-pany's employees at the Warsaw, Indiana, plant, increased by from10 to 12 per cent and that the Company anticipated, a further gradualincrease..Under these'circumstances we see no reason for departingfrom our usual practice.,We shall direct that the employees withinthe appropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction of GATKE CORPORATION517Election, with the inclusions and exclusions noted in our Direction,shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : _ .CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Gatke Corporation,Warsaw, Indiana,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct..2.The production and maintenance employees of the Company,excluding supervisory and office clerical employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by, Section 9 . (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Gatke Corporation, Warsaw, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eleventh Region, acting inthismatter as agent for the National Labor` Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among the production and maintenance employees of Gatke Corpo-ration,Warsaw, Indiana, who were employed by the Company duringthe pay-roll period immediately preceding the date of this Direction,including those who did not work during such,pay-roll period becausethey were ill or'on vacation or absent because called for militaryservice, and those who were then or have since been temporarily laidoff, but excluding supervisory and office clerical employees, and thosewho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by Federal Labor. Union #22421of the ,American Federation of Labor, for the purposes of collectivebargaining.,